Citation Nr: 1629975	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  13-13 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Holtz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a March 2014 Travel Board hearing before the undersigned.  A transcript of those proceedings is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal must be remanded to attempt to obtain private treatment records identified at the Board hearing, and to provide a new examination to determine the etiology of the Veteran's psychiatric disability.  

Concerning the new examination, the Board notes that the March 2012 VA examiner, in finding that the Veteran did not have a diagnosis of posttraumatic stress disorder (PTSD), diagnosed the Veteran with Alcohol Dependence.  The examiner noted a history of pre-service alcohol use, as well as the Veteran's descriptions of increased drinking in service.  Nevertheless, the examiner opined, without explanation, that the Veteran's alcohol dependence was not aggravated during service.  The omission of a rationale undermines the probative value of the opinion the examiner provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative).  As there was an undisputed increase in alcohol usage, the question of whether that increase represents either the onset of a disability, or an aggravation of a pre-service psychiatric disability must be considered; specifically, even in the absence of a diagnosis of PTSD, the increase in alcohol consumption must be considered in light of VA's affirmative finding that the Veteran experienced a fear of hostile military activity while stationed in Vietnam (see February 2012 Deferred Rating Decision).  38 C.F.R. §§ 3.301(c)(2), 3.304(f) (2015).  If the Veteran experienced during service either the onset of an alcohol dependence disability, or the aggravation of a pre-existing alcohol dependence disability, and such was due to the psychiatric stressors he experienced in Vietnam, service connection may be warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his psychiatric condition, including the private treatment identified during his March 2014 Travel Board hearing.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the AOJ must notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a new VA psychiatric examination with a clinician that has not previously examined the Veteran.  The examiner is to be provided access to the claims file, and he or she should specify in the report that it sources were reviewed; this review should include consideration of the testimony the Veteran provided at his March 2014 Travel Board hearing.  The examiner is to provide a detailed review of the Veteran's pertinent psychiatric history, current complaints, and the nature and extent of any disability.  

Thereafter, the examiner should opine as to the following: 

(a) is it at least as likely as not (a 50 percent probability or greater) that the any current psychiatric disability (to include alcohol dependence, as well as any other psychiatric disability diagnosed on examination) began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service? 

(b) if the answer to (a) is negative, is it undebatable that the Veteran's alcohol dependence disability pre-existed service?  

(c) if the answer to (b) is yes, is it undebatable that the Veteran's alcohol dependence disability was not aggravated during service?

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

3.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.  

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

